Citation Nr: 0412208	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  98-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1976, and from April 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the 
veteran perfected an appeal as to the issues of entitlement 
to service connection for an acquired psychiatric disorder, a 
stomach disability, and arthritis.

In August 2000, the Board issued a Decision/Remand on these 
three issues.  Specifically, the Board found that the veteran 
had not submitted a well-grounded claim with respect to 
entitlement to service connection for arthritis.  The other 
two issues were remanded back to the RO for the purpose of 
obtaining additional information.  The claim has since been 
returned to the Board for review.

The Board notes that in the August 2000 action, the Board 
pointed out that additional development was necessary 
regarding the issues that were not then before the Board.  
Specifically, statements of the case (SOC) needed to be 
issued.  Those issues included entitlement to service 
connection for diabetes mellitus, a heart disability, and a 
lung disorder, along with whether new and material evidence 
had been received sufficient to reopen the veteran's claim 
for entitlement to service connection for a back disability.  
A review of the claims folder indicates that the SOCs have 
been issued and that the veteran has not proceeded with the 
appeals on those issues.  Hence, those issues are not before 
the Board.

Additionally, the record reflects that the veteran had 
requested that he be given the opportunity to present 
testimony before a Veterans Law Judge at the RO.  Pursuant 
thereto, a hearing was scheduled in March 2004 but the 
veteran failed to appear.  He has not submitted a request for 
another hearing.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The claims folder reflects that the veteran has submitted a 
claim to the Social Security Administration (SSA) for 
benefits.  This was so noted in the veteran's VA medical 
records, dated April 8, 1999.  However, there is no 
indication in the claims folder that the SSA has been 
contacted with respect to the veteran's claim.  Since the VA 
has been given notice that the veteran has applied for SSA 
benefits, those records must be obtained and associated in 
the claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  These records must be obtained because 
they may provide additional insight into the veteran's 
stomach and psychiatric disabilities.  Thus, the claim must 
be returned to the RO for the purpose of obtaining those SSA 
records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  
That is, the veteran should be told what information or 
evidence is needed to substantiate his claim in light of all 
the documents that are being obtained by means of this 
remand.  

Moreover, the veteran's service medical records show that the 
veteran was treated on three different occasions for 
gastritis or a gastrointestinal condition.  The more recent 
private and VA medical records do show treatment for stomach 
pains, gastritis, and gastrointestinal reflux disorder.  
Although there is no indication in the service medical 
records that the veteran's gastritis was chronic, a medical 
doctor has not ruled out the possibility.  Moreover, a review 
of the claims folder discloses that the veteran has not 
undergone VA examinations that would corroborate the presence 
of the disabilities and which would provide an etiological 
opinion concerning the claimed conditions.  Specifically, 
medical examinations have not been performed that provide the 
Board and the VA with data as to whether the claimed 
disabilities are related to the disorders the veteran was 
treated therefor while he was in service.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)) and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues 
listed on the front page of this action.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2000 for his psychiatric and 
gastrointestinal disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and 
Charles v. Principi, 16 Vet. App. 370 
(2002).   

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  Only those records that 
are not already included in the claims 
folder should be requested.  All records 
obtained should be added to the claims 
folder.  

4.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for psychiatric and internal medicine 
examinations.  

A.  As requested, the veteran should 
undergo an internal medicine examination.  
The purpose of this examination is to 
determine whether the veteran now suffers 
from a gastrointestinal and/or stomach 
disorder, and if it is a disability that 
is related to the gastritis condition he 
was treated for while in service.  All 
indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder must be provided to the examiner 
for review prior to the examination.  The 
SSA records should also be reviewed and 
so annotated in the report of 
examination.  

The examiner must express an opinion as 
to whether the veteran now suffers from 
the claimed disability and if he does, 
the examiner must also opine as to 
whether the disability is at least as 
likely as not related to the veteran's 
service.  That is, the examiner should 
comment on whether the current disability 
began while the veteran was in service 
and that the gastritis he was treated for 
in service was a precursor to the 
disability he now possibly suffers 
therefrom.  Additionally, the examiner 
should hypothesize whether any found 
stomach disability was caused by the 
ingestion of medications for pain, and 
he/she should also comment on whether any 
found disability is the result of the 
handling of carcinogenic 
materials/solutions.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

B.  As requested, the veteran should 
undergo a psychiatric examination.  The 
purpose of this examination is to 
determine whether the veteran now suffers 
from an acquired psychiatric disorder, 
and if it is a disability that was caused 
by his military service.  The examiner 
should comment on whether the reasons the 
veteran was discharged from the US Air 
Force in June 1980 (unsuitability, 
apathy, defective attitude) were 
underlying symptoms or manifestations of 
a more disabling psychiatric disorder 
that was not diagnosed at the time.  All 
indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder must be provided to the examiner 
for review prior to the examination.  The 
SSA records should also be reviewed and 
so annotated in the report of 
examination.  

The examiner must express an opinion as 
to whether the veteran now suffers from 
the claimed disability and if he does, 
the examiner must also opine as to 
whether the disability is at least as 
likely as not related or secondary to the 
veteran's service.  If this matter cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



